UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

COURTNEY SANDERS,

                                     Plaintiff,
       vs.
                                                                    6:19-CV-00029
FOCUS REHAB NURSING,                                                (MAD/TWD)

                                     Defendant.

____________________________________________

APPEARANCES:                                        OF COUNSEL:

Courtney Sanders, Pro Se
4 Newell Street
Apt. 1
Utica, NY 13502

Mae A. D'Agostino, U.S. District Judge:

                                   DECISION AND ORDER

                                      I. INTRODUCTION

       Plaintiff commenced this action pro se on January 8, 2019, asserting claims pursuant to 42

U.S.C. § 1983 against Focus Rehab Nursing ("Focus Rehab"). See Dkt. No. 1. On January 14,

2019, Magistrate Judge Dancks granted Plaintiff's motion to proceed in forma pauperis and

reviewed the complaint. See Dkt. No. 5.

       Plaintiff alleges that on March 31, 2017 her employer, Focus Rehab, notified her of an

allegation of resident abuse against her and suspended her pending investigation. See Dkt. No. 1

at 2. During the investigation period Plaintiff claims that Focus Rehab pressured her to resign but

she refused. Id. She further claims that she is due payment for lost wages during her suspension

pursuant to the 1100 SEIU union contract, and that she was unwilling to agree to Focus Rehab's

$3,000 settlement offer because she considered the amount to be unfair. Id. at 3. On June 7,
2017, Plaintiff was informed by Focus Rehab that her last day of work was March 31, 2017. Id.

According to Plaintiff, upon consultation with her union representative, she filed a grievance and

a complaint with the New York State Human Rights Division ("NYSHRD"), however no details

of the NYSHRD complaint are provided, and Plaintiff did not assert any specific legal claims

against Defendant or identify relief sought. Id. at 4-5.

       In an Order and Report-Recommendation, Magistrate Judge Dancks recommended that

the complaint should be dismissed without prejudice for failure to state a claim. See Dkt. No. 5.

Specifically, Magistrate Judge Dancks found that Plaintiff's claim under 42 U.S.C. § 1983 must

fail because the complaint is devoid of allegations suggesting that Focus Rehab is a state actor.

See id. at 5-6. Moreover, Magistrate Judge Dancks found that, even if it was a state actor, the

complaint contains no factual allegations suggesting that Focus Rehab violated Plaintiff's federal

constitutional or statutory rights. See id. at 6. Finally, in light of her pro se status, Magistrate

Judge Dancks construed Plaintiff's complaint as attempting to allege a claim of employment

discrimination under federal law. See id. at 6-7. Even liberally construed, Magistrate Judge

Dancks found that Plaintiff's complaint failed to plausibly assert a claim under Title VII, the

Americans with Disabilities Act ("ADA"), or the Age Discrimination in Employment Act

("ADEA"). See id.

       Plaintiff submitted an objection to the Order and Report-Recommendation, which was

similar in substance to the original complaint, with added documentation from the New York

State Health Department detailing the resolution of the abuse allegations, determining that there

was insufficient evidence to support the claim of abuse against her, and expunging the record of

such unsubstantiated allegations. See Dkt. No. 6 at 3. The objection further states relief sought as

"pay from the time [she was] suspended to the time [the investigation] was closed plus monetary


                                                   2
pay for pain and suffering." Id. at 2.

                                           II. DISCUSSION

A.      Standard of Review

        Section 1915(e)(2)(B) directs that, when a plaintiff seeks to proceed in forma pauperis,

"(2) . . . the court shall dismiss the case at any time if the court determines that – . . . (B) the

action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or

(iii) seeks monetary relief against a defendant who is immune from such relief." 28 U.S.C. §

1915(e)(2)(B). "[I]n a pro se case, the court must view the submissions by a more lenient

standard than that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F.

Supp. 2d 289, 295 (N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). The

Second Circuit has held that the court is obligated to "make reasonable allowances to protect pro

se litigants" from inadvertently forfeiting legal rights merely because they lack a legal education.

Id. (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

        When reviewing a complaint under section 1915(e), the court may also look to the Federal

Rules of Civil Procedure. Rule 8 of the Federal Rules of Civil Procedure provides that a pleading

that sets forth a claim for relief shall contain "a short and plain statement of the claim showing

that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). The purpose of Rule 8 "'is to give

fair notice of the claim being asserted so as to permit the adverse party the opportunity to file a

responsive answer [and] prepare an adequate defense.'" Hudson v. Artuz, No. 95 CIV. 4768, 1998

WL 832708, *1 (S.D.N.Y. Nov. 30, 1998) (quoting Powell v. Marine Midland Bank, 162 F.R.D.

15, 16 (N.D.N.Y. 1995)) (other quotation and citation omitted).

        A court should not dismiss a complaint if the plaintiff has stated "enough facts to state a

claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570


                                                    3
(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although the court should construe the factual

allegations in the light most favorable to the plaintiff, "the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions." Id.

"Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice." Id. (citing Twombly, 550 U.S. at 555). Thus, "where the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the complaint

has alleged – but it has not 'show[n]' – 'that the pleader is entitled to relief.'" Id. at 679 (quoting

Fed. R. Civ. P. 8(a)(2)). A complaint filed by a pro se litigant should not be dismissed without

granting leave to amend at least once "when a liberal reading of the complaint gives any

indication that a valid claim might be stated." Branum v. Clark, 927 F.2d 698, 704-05 (2d Cir.

1991).

         When a party files specific objections to a magistrate judge’s report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party declines to file objections or files "[g]eneral or conclusory objections or objections

which merely recite the same arguments [presented] to the magistrate judge," the court reviews

those recommendations for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846,

*1 (N.D.N.Y. Mar. 16, 2011) (citations and footnote omitted); see also McAllan v. Von Essen,

517 F. Supp. 2d 672, 679 (S.D.N.Y. 2007). After the appropriate review, "the court may accept,

reject or modify, in whole or in part, the findings or recommendations made by the magistrate

[judge]." 28 U.S.C. § 636(b)(1)(c).


                                                    4
B.      Analysis of Report and Recommendation

        In the present matter, the Court finds that Magistrate Judge Dancks correctly determined

that Plaintiff failed to allege a plausible claim under 42 U.S.C. § 1983. The complaint fails to

allege any facts suggesting that Focus Rehab is a state actor or that it violated any of Plaintiff's

federal constitutional or statutory rights.

        Similarly, to the extent that Plaintiff is attempting to assert a claim of employment

discrimination, the complaint must be dismissed. Plaintiff has alleged no facts regarding the

nature or status of her complaint to the NYSHRD. Further, Plaintiff has not alleged that her

termination involved discrimination on the basis of "race, color, religion, sex, or national origin"

as required to support a claim brought pursuant to Title VII. Nor has she alleged facts suggesting

age or disability discrimination as the reason for her termination, as required by the ADEA and

ADA, respectively.

        Based on the allegations presented, the Court is doubtful that Plaintiff will be able to

assert a plausible claim under any of the statutes discussed. However, in light of the special

latitude afforded to pro se litigants, the Court will provide Plaintiff with an opportunity to amend

her complaint.

                                         IV. CONCLUSION

        For the reasons stated herein, the Court hereby

        ORDERS that Magistrate Judge Dancks' Order and Report-Recommendation (Dkt. No. 5)

is ADOPTED in its entirety; and the Court further

        ORDERS that the Plaintiff's complaint is DISMISSED with leave to amend; and the

Court further

        ORDERS that Plaintiff may file an amended complaint withing thirty (30) days of the

                                                   5
date of this Decision and Order; and the Court further

       ORDERS that, if Plaintiff fails to file an amended complaint within thirty (30) days of the

date of this Decision and Order, the Clerk of the Court shall enter judgment in Defendant's favor

without further order of this Court; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Decision and Order on

Plaintiff in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: April 4, 2019
       Albany, New York




                                                 6
